Case 5:21-cv-00114-KDB-DSC Document 1-1 Filed 07/23/21 Page 1EXHIBIT
                                                             of 12   1
Case 5:21-cv-00114-KDB-DSC Document 1-1 Filed 07/23/21 Page 2EXHIBIT
                                                             of 12   1
Case 5:21-cv-00114-KDB-DSC Document 1-1 Filed 07/23/21 Page 3EXHIBIT
                                                             of 12   1
Case 5:21-cv-00114-KDB-DSC Document 1-1 Filed 07/23/21 Page 4EXHIBIT
                                                             of 12   1
Case 5:21-cv-00114-KDB-DSC Document 1-1 Filed 07/23/21 Page 5EXHIBIT
                                                             of 12   1
Case 5:21-cv-00114-KDB-DSC Document 1-1 Filed 07/23/21 Page 6EXHIBIT
                                                             of 12   1
Case 5:21-cv-00114-KDB-DSC Document 1-1 Filed 07/23/21 Page 7EXHIBIT
                                                             of 12   1
Case 5:21-cv-00114-KDB-DSC Document 1-1 Filed 07/23/21 Page 8EXHIBIT
                                                             of 12   1
Case 5:21-cv-00114-KDB-DSC Document 1-1 Filed 07/23/21 Page 9EXHIBIT
                                                             of 12   1
Case 5:21-cv-00114-KDB-DSC Document 1-1 Filed 07/23/21 Page 10EXHIBIT
                                                               of 12 1
Case 5:21-cv-00114-KDB-DSC Document 1-1 Filed 07/23/21 Page 11EXHIBIT
                                                               of 12 1
Case 5:21-cv-00114-KDB-DSC Document 1-1 Filed 07/23/21 Page 12EXHIBIT
                                                               of 12 1
